DETAILED ACTION 
The present application, filed on 8/21/2018 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-17 are pending and have been considered below. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 6/2/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 9, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining common transitions; receiving a location report; comparing the location report; predicting that the user will arrive at a particular place or was at a particular place. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components “by the computing system”. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at predicting location habits in order to provide advertisements, promotions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving location reports; registering a count for each location report; determining a recent location report; registering a transition, counting the number of transitions. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 (C) Finally, recited computing elements, i.e. receiver; storage media are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving location reports; registering a count for each location report; determining a recent location report; registering a transition, counting the number of transitions. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, the recited computing elements of the independent claims are: receiver; storage media. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 11) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a periodic pattern. When considered individually, these additional claim elements are comparable to “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an advertisement o relevance; transmitting the advertisement o relevance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.

Dependent Claims 6, 8 (which is repeated in Claims 14, 16) are not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving information; communicating information. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an advertisement; communicating the advertisement. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.

Dependent Claims 2, 4 (which are repeated in Claims 10, 12 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the location report. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0074]-[0081], including among others: processor; memory; storage; i/o interface; communication interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3, 5-8  recite “by a computing system.” However, no computing system has been included in these claims.

	The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Egner et al (US 2017/0272972), in view of Shimizu et al (US 2014/0025296), in further view of Horowitz (US 10,331,677).  
Regarding Claims 1, 9, 17 – Egner discloses: A method comprising: 
	by a computing system, receiving location reports over a specified period of time indicating locations of mobile devices associated with users of an internet platform; {see at least fig6, rc610, [0116] scanning for location reports; fig5, [0109]-[0111] Internet users}   
	by the computing system, registering a count for each location report received from a mobile device indicating a location of the mobile device; {see at least fig6, rc620, rc640, rc650, [0119]-[0120] location is registered; [0116]-[0117] time and location zone of operation}  
	by the computing system, determining, for each location report received from a mobile device, a recent location report received from the mobile device indicating a previous location; {see at least fig11, rc1105, rc1120, rc1125, [0173] user position, new position, update user service matrix (reads on recent position)}  
	by the computing system, receiving a location report indicating the current location of a subject user's mobile device; {see at least fig11, rc1105, rc1120, rc1125, [0173] user position, new position, update user service matrix (reads on recent position)}   
	by the computing system, comparing the location report indicating the current location of the subject user's mobile device with location reports included in common transitions; and {see at least fig9, rc930, rc935, [0157]-[0159] visitation history data, correlating (reads on comparing) mobile device location with history (reads on common trasnitions)}  

Egner does not disclose, however, Shimizu discloses: 
	by the computing system, registering a transition for each of a paired location report and recent location report, corresponding to a pair of locations; {see at least [0033]-[0034] registering visits from hub to arrival (reads on pair of locations)}  
	by the computing system, counting a number of transitions corresponding to a particular pair of locations; {see at least [0033]-[0034] registering visits from hub to arrival; counting visits}    
	by the computing system, determining common transitions by comparing the number of transitions corresponding to a particular pair of locations to a threshold value; {see at least [0033]-[0034] registering visits from hub to arrival; visits above threshold}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner to include the elements of Shimizu.  One would have been motivated to do so, in order to determine the correlation of the user with the location.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner evidently discloses current location report of the user mobile device.  Shimizu is merely relied upon to illustrate the functionality of registering, counting transactions and determining common transactions in the same or similar context.  As best understood by Examiner, since both current location report of the user mobile device, as well as registering, counting transactions and determining common transactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, as well as Shimizu would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner / Shimizu. 

Egner, Shimizu does not disclose, however, Horowitz discloses:
	by the computing system, predicting, based on a comparison between the location report indicating the current location of the subject user's mobile device and the location reports included in at least one common transition, a likelihood that the subject user will arrive at a particular place within a particular time period or {see at least (109)/[26:53-27:4] user will be at predicted location}  a likelihood that the subject user was at a particular place within a particular time period before the current time. {see at least (196)/[43:55-65] likelihood users were at certain location}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu to include the elements of Horowitz.  One would have been motivated to do so, in order to provide user with the most appropriate service, like for instants advertisements or information.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner, Shimizu evidently discloses determining the correlation of a user with a location.  Horowitz is merely relied upon to illustrate the functionality of a future location and a past location in the same or similar context.  As best understood by Examiner, since both determining the correlation of a user with a location, as well as a future location and a past location are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, Shimizu, as well as Horowitz would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner, Shimizu / Horowitz.

Regarding Claims 2, 10 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Egner further discloses:  
	wherein a location report or location reports include data corresponding to values for longitude, latitude, and a timestamp. {see at least [0117] location zone, time and date stamp,; fig10A, [0166] latitude, longitude; fig11, rc1105, [0173] current user position (reads on longitude, latitude, time)}  

Regarding Claims 3, 11 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Egner further discloses:  
	determining, by the computing system, at least one periodic pattern. {see at least fig10A, [0167] frequency of visitation (reads on periodic pattern)}  

Regarding Claims 4, 12 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Shimizu further discloses:  
	wherein a location report or location reports include data corresponding to at least one of the name of a business establishment, a street address, a school, a landmark, or a transportation system. {see at least fig2, [0026] home, amusement park (reads on landmark); home, company (reads on business establishment); home, hospital (reads on business establishment)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include additional elements of Shimizu.  One would have been motivated to do so, in order to better customize the service to the user.  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations.  Shimizu is merely relied upon to illustrate the additional functionality of a business establishment name in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 5-8, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Egner et al (US 2017/0272972), in view of Shimizu et al (US 2014/0025296), in further view of Horowitz (US 10,331,677), in further view of Hicks et al (US 2011/0246304).  
Regarding Claims 5, 13 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Egner, Shimizu, Horowitz does not disclose, however, Hicks discloses:  
	by the computing system, determining an advertisement of relevance to the particular place where the subject user is predicted to arrive within the particular time period; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}  
	by the computing system, communicating the advertisement to the mobile device of the subject user. {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include the elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of location relevant advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as location relevant advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, Shimizu, Horowitz, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner, Shimizu, Horowitz / Hicks. 

Regarding Claims 6, 14 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Egner, Shimizu, Horowitz does not disclose, however, Hicks discloses:
	by the computing system, receiving information relevant to the particular place where the subject user is predicted to arrive within the particular time period; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}    
	by the computing system, communicating to the subject user's mobile device, the information relevant to the particular place where the subject user is predicted to arrive within the particular time period. {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include the elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of location relevant advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as location relevant advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, Shimizu, Horowitz, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner, Shimizu, Horowitz / Hicks.

Regarding Claims 7, 15 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Horowitz further discloses:  
	 … where the subject user is predicted to have been within the particular time period before the current time; and see at least (196)/[43:55-65] likelihood users were at certain location}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include additional elements of Horowitz.  One would have been motivated to do so, in order to provide the most appropriate advertisement..  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations. Horowitz is merely relied upon to illustrate the additional functionality of past user location in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Egner, Shimizu, Horowitz does not disclose, however, Hicks discloses:  
	by the computing system, determining an advertisement of relevance to the particular place … {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}
	by the computing system, communicating the advertisement to the mobile device of the subject user. {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include the elements of Hicks.  One would have been motivated to do so, in order to provide user with the necessary information to make an informed decision.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of determining and communicating an advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as determining and communicating an advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, Shimizu, Horowitz, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner, Shimizu, Horowitz / Hicks.

Regarding Claims 8, 16 – Egner, Shimizu, Horowitz discloses the limitations of Claims 1, 9. Horowitz further discloses:  
… where the subject user is predicted to have been within the particular time period; and see at least (196)/[43:55-65] likelihood users were mat certain location}   
… where the subject user is predicted to have been within a particular time period before the current time. see at least (196)/[43:55-65] likelihood users were at certain location}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include additional elements of Horowitz.  One would have been motivated to do so, in order to provide the most appropriate advertisement..  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations. Horowitz is merely relied upon to illustrate the additional functionality of past user location in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Egner, Shimizu, Horowitz does not disclose, however, Hicks discloses:
	by the computing system, receiving information relevant to the particular place … {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}   
	by the computing system, communicating to the subject user's mobile device, the information relevant to the particular place … {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Egner, Shimizu, Horowitz to include the elements of Hicks.  One would have been motivated to do so, in order to provide user with the necessary information to make an informed decision.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Egner, Shimizu, Horowitz evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of determining and communicating an advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as determining and communicating an advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Egner, Shimizu, Horowitz, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Egner, Shimizu, Horowitz / Hicks.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20160364409 A1		US-PGPUB	22	GEO-METRIC	Memon; Amir Hussain et al.
US 20160321555 A1		US-PGPUB	26	RANKING NEARBY DESTINATIONS BASED ON VISIT LIKELIHOODS AND PREDICTING FUTURE VISITS TO PLACES FROM LOCATION HISTORY	Yang; Guang et al.
US 20140343841 A1		US-PGPUB	21	PROVIDING PREDICTED TRAVEL INFORMATION	Faaborg; Alexander et al.
US 8073460 B1		USPAT	29	System and method for providing advertisement based on mobile device travel patterns	Scofield; Christopher L. et al.
US 8855681 B1		USPAT	16	Using multiple applications to provide location information	George; Michael M. et al.
US 20210037346 A1		US-PGPUB	92	INFORMATION PROVIDING METHOD AND INFORMATION PROVIDING APPARATUS	NISHIKAWA; YURI et al.
US 5948040 A		USPAT	60	Travel reservation information and planning system	 DeLorme; David M. et al.
US 9552334 B1		USPAT	52	Geotemporal web and mobile service system and methods	Meisels; Adrienne et al.
US 20180018592 A1		US-PGPUB	9	Identifying Alternative Venues for an Activity	Bhattacharyya; Anamitra et al.
US 20150031312 A1		US-PGPUB	21	METHOD FOR PROCESSING USER INFORMATION, MOBILE TERMINAL, AND SERVER	Wang; Liangwei et al.
US 9154970 B1		USPAT	11	Hidden wireless user estimation based on wireless network usage data	Gatmir-Motahari; Sara et al.
US 20160094950 A1		US-PGPUB	37	MODELING CONNECTIVITY OF TRANSIT SYSTEMS	Millman; David Benjamin et al.
US 10943457 B2		USPAT	21	Content reproduction apparatus, mobile appliance, and abnormality detection method	Asano; Yasuharu
US 10783169 B1		USPAT	18	Inferring user interests from geo-location reports	Miskovic; Stanislav et al.
US 20110060709 A1		US-PGPUB	48	DATA PROCESSING APPARATUS, DATA PROCESSING METHOD, AND PROGRAM	Ide; Naoki et al.
US 20160091593 A1		US-PGPUB	37	LOCATION FINGERPRINTING FOR TRANSIT SYSTEMS	Millman; David Benjamin et al.
US 20160094954 A1		US-PGPUB	37	LOCATION FINGERPRINTING USING MULTIPLE SENSORS	Millman; David Benjamin et al.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622